Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-6615 SUPERIOR INDUSTRIES INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) California 95-2594729 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7800 Woodley Avenue Van Nuys, California 91406 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (818) 781-4973 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Number of shares of $0.50 par value common stock outstanding as of April 25, 2008: TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Condensed Statements of Operations 1 Consolidated Condensed Balance Sheets 2 Consolidated Condensed Statements of Cash Flows 3 Consolidated Condensed Statement of Shareholders’ Equity 4 Notes to Consolidated Condensed Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 - Controls and Procedures 17 PART II OTHER INFORMATION Item 1 - Legal Proceedings 19 Item 1A - Risk Factors 19 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6 - Exhibits 19 Signatures 20 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements Superior Industries International, Inc. Consolidated Condensed Statements of Operations (Thousands of dollars, except per share data) (Unaudited) Three Months Ended March 31, 2008 2007 As restated NET SALES $ 222,238 $ 244,875 Cost of sales 212,852 242,730 GROSS PROFIT 9,386 2,145 Selling, general and administrative expenses 6,210 6,915 INCOME (LOSS) FROM OPERATIONS 3,176 (4,770 ) Interest income, net 980 822 Other income (expense), net (442 ) 2,374 INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY EARNINGS 3,714 (1,574 ) Income tax (provision) benefit (2,620 ) 2,807 Equity in earnings of joint ventures 2,085 818 NET INCOME $ 3,179 $ 2,051 EARNINGS PER SHARE - BASIC $ 0.12 $ 0.08 EARNINGS PER SHARE - DILUTED $ 0.12 $ 0.08 DIVIDENDS DECLARED PER SHARE $ 0.16 $ 0.16 See notes to consolidated condensed financial statements. 1 Table of Contents Superior Industries International, Inc. Consolidated Condensed Balance Sheets (Thousands of dollars, except per share data) (Unaudited) March 31, December 31, 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 105,204 $ 106,769 Accounts receivable, net 143,922 125,704 Inventories, net 103,162 107,170 Income taxes receivable 5,861 6,677 Deferred income taxes 7,016 6,569 Other current assets 2,602 3,190 Total current assets 367,767 356,079 Property, plant and equipment, net 296,753 302,253 Investments 57,271 51,055 Non-current deferred tax asset, net 11,620 12,673 Other assets 6,801 7,862 Total assets $ 740,212 $ 729,922 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 50,973 $ 51,603 Accrued expenses 45,076 43,993 Total current liabilities 96,049 95,596 Non-current tax liabilities (Note 8) 65,887 62,223 Executive retirement liabilities 21,589 21,530 Commitments and contingencies (Note 14) - - Shareholders' equity: Preferred stock, $25.00 par value Authorized - 1,000,000 shares Issued - none - - Common stock, $0.50 par value Authorized - 100,000,000 shares Issued and outstanding - 26,643,065 shares (26,633,440 shares at December 31, 2007) 13,322 13,317 Additional paid-in capital 39,274 38,516 Accumulated other comprehensive loss (22,145 ) (28,578 ) Retained earnings 526,236 527,318 Total shareholders' equity 556,687 550,573 Total liabilities and shareholders' equity $ 740,212 $ 729,922 See notes to consolidated condensed financial statements. 2 Table of Contents Superior Industries International, Inc. Consolidated Condensed Statements of Cash Flows (Thousands of dollars) (Unaudited) Three Months Ended March 31, 2008 2007 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES $ 5,515 $ (5,652 ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (3,095 ) (14,494 ) Proceeds from sale of fixed assets 105 - Proceeds from a held-to-maturity security - 9,750 Proceeds from sale of available-for-sale securities - 4,892 NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES (2,990 ) 148 CASH FLOWS FROM FINANCING ACTIVITIES: Cash dividends paid (4,259 ) (4,252 ) Stock options exercised 169 - NET CASH USED IN FINANCING ACTIVITIES (4,090 ) (4,252 ) Net decrease in cash and cash equivalents (1,565 ) (9,756 ) Cash and cash equivalents at the beginning of the period 106,769 68,385 Cash and cash equivalents at the end of the period $ 105,204 $ 58,629 See notes to consolidated condensed financial statements. 3 Table of Contents Superior Industries International, Inc. Consolidated Condensed Statement of Shareholders’ Equity (Thousands of dollars, except per share data) (Unaudited) Accumulated Common Stock Additional Other Number of Paid-In Comprehensive Retained Shares Amount Capital Income (Loss) Earnings Total BALANCE AT DECEMBER 31, 2007 26,633,440 $ 13,317 $ 38,516 $ (28,578 ) $ 527,318 $ 550,573 Comprehensive income: Net income - 3,179 3,179 Other comprehensive income, net of tax: Foreign currency translation adjustment - - - 6,385 - 6,385 Net actuarial loss on pension obligation 48 48 Total comprehensive income (a) 9,612 Stock-based compensation expense - - 631 - - 631 Stock options exercised 9,625 5 164 - - 169 Tax impact of stock options exercised - - (37 ) - - (37 ) Cash dividend declared ($0.16 per share) - (4,261 ) (4,261 ) BALANCE AT MARCH 31, 2008 26,643,065 $ 13,322 $ 39,274 $ (22,145 ) $ 526,236 $ 556,687 (a) Comprehensive loss, net of tax was $(2,252,000) for the three months ended March 31, 2007, which included: net income of $2,051,000, foreign currency translation adjustment loss of $(2,812,000), a realized gain on available-for-sale securities of $(1,498,000) and an unrealized gain on available-for-securities of $7,000. See notes to consolidated condensed financial statements. 4 Table of Contents Superior Industries International, Inc. Notes to Consolidated Condensed Financial Statements March 31, 2008 (Unaudited) Note 1 – Nature of Operations Headquartered in Van Nuys, California, the principal business of Superior Industries International, Inc. (referred to herein as the “company”, “Superior” or in the first person notation “we,” “us” and “our”) is the design and manufacture of aluminum road wheels for sale to original equipment manufacturers (OEM). We are one of the largest suppliers of cast and forged aluminum wheels to the world’s leading automobile and light truck manufacturers, with wheel manufacturing operations in the United States, Mexico and Hungary. Ford Motor Company (Ford), General Motors Corporation (GM) and Chrysler LLC (Chrysler) together represented approximately 78 percent of our total wheel sales during the first three months of 2008 and 82 percent of annual wheel sales for the 2007 fiscal year. The loss of all or a substantial portion of our sales to Ford, GM or Chrysler would have a significant adverse impact on our financial results, unless the lost volume could be replaced. This risk is partially mitigated over the short term due to the long term relationships we have with our customers.However, as previously reported, intense global competitive pricing pressure continues to make it difficult to maintain these contractual arrangements and there are no guarantees that similar arrangements could be negotiated in the future.We expect global competitive pricing pressures to continue into the foreseeable future.Including our 50 percent owned joint venture in Europe, we also manufacture aluminum wheels for Audi, BMW, Fiat, Jaguar, Land Rover, Mazda, Mercedes Benz, Mitsubishi, Nissan, Seat, Skoda, Subaru, Suzuki, Toyota, Volkswagen and Volvo. The availability and demand for aluminum wheels are subject to unpredictable factors, such as changes in the general economy, the automobile industry, gasoline prices and consumer interest rates. The raw materials used in producing our products are readily available and are obtained through numerous suppliers with whom we have established trade relations. Note 2 – Presentation of Consolidated Condensed Financial Statements As discussed in Exhibit 99.1 of our 2007 Annual Report on Form 10-K, we discovered during the preparation and review of our 2007 income tax provision that we had not properly reconciled our tax liabilities related to the differences between the net book basis and the net tax basis of our depreciable property, plant and equipment. As a result of completing the necessary reconciliations for each year since 2002, we identified errors that impacted our previously filed financial statements for the fiscal years 2003 through 2006 and our previously filed interim financial statements for those years and the first three quarters of 2007 related to our tax liabilities and our income tax provisions. During the fourth quarter of 2007, we also determined the cumulative impact of known differences in our accounting for our equity method investment in Suoftec Light Metal Products Production and Distribution, Ltd. (Suoftec) and our summary financial information presented for Suoftec, which we considered to be immaterial to any individual reporting period, required restatement.The errors relate to the quantification and recording of the adjustments to report the Suoftec earnings on the basis of U.S. GAAP versus on the Hungarian accounting rules followed by Suoftec.These differences principally relate to overhead cost capitalization into inventory and deferred income taxes on property, plant and equipment.The 2007 U.S. GAAP differences were immaterial to any one interim period and were recorded in the fourth quarter of 2007. The following tables summarizes the impact of these corrections to our consolidated condensed statement of operations for the fiscal quarter in 2007 and to our consolidated condensed balance sheet as of March 31, 2007 as previously presented in Exhibit 99.1 of our 2007 Annual Report on Form 10-K.There was no impact to our 2007 interim Net Cash provided by Operating Activities due to the correction of the above errors. Three Months ended March 31, 2007 As reported Adjustment As restated (Thousands of dollars) Income tax benefit $ 2,610 $ 197 $ 2,807 Net income $ 1,854 $ 197 $ 2,051 Earnings per share: Basic $ 0.07 $ 0.01 $ 0.08 Diluted $ 0.07 $ 0.01 $ 0.08 5 Table of Contents March 31, 2007 As reported Adjustments As restated (Thousands of dollars) Income tax receivable $ 7,386 $ 1,027 $ 8,413 Investments $ 42,826 $ 497 $ 43,323 Non-current deferred tax asset, net $ 11,746 $ 1,604 $ 13,350 Accumulated other comprehensive loss $ (41,400 ) $ (27 ) $ (41,427 ) Retained earnings $ 531,638 $ 3,155 $ 534,793 During interim periods, we follow the accounting policies set forth in our 2007 Annual Report on Form 10-K and apply appropriate interim financial reporting standards for a fair statement of our operating results and financial position in conformity with accounting principles generally accepted in the United States of America, as indicated below.Users of financial information produced for interim periods in 2008 are encouraged to read this Quarterly Report on Form 10-Q in conjunction with our consolidated financial statements and notes thereto filed with the Securities and Exchange Commission (SEC) in our 2007 Annual Report on Form 10-K. Interim financial reporting standards require us to make estimates that are based on assumptions regarding the outcome of future events and circumstances not known at that time, including the use of estimated effective tax rates.Inevitably, some assumptions will not materialize, unanticipated events or circumstances may occur which vary from those estimates and such variations may significantly affect our future results. Additionally, interim results may not be indicative of our annual results. Rather than utilizing a calendar quarter for our fiscal quarters, we utilize a 4-4-5 convention, with each 13-week quarter generally ending on the last Sunday of March, June, September and December.Accordingly, our fiscal years comprise the 52-week period ending on the last Sunday in December.For convenience of presentation in these consolidated condensed financial statements, the number of weeks in and period end dates for all fiscal periods in 2007 and 2008 are as follows: Actual Presented Number of Period Period Fiscal Periods Weeks End Date End Date Fiscal year 2007 First quarter 13 04/01/2007 03/31/2007 Second quarter 13 07/01/2007 06/30/2007 Third quarter 13 09/30/2007 09/30/2007 Fourth quarter 13 12/30/2007 12/31/2007 52 Fiscal year 2008 First quarter 13 03/30/2008 03/31/2008 The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with the SEC’s requirements for Form 10-Q and contain all adjustments, of a normal and recurring nature, which are necessary for a fair statement of (i) the consolidated condensed statements of operations for the three months ended March 31, 2008 and 2007, (ii) the consolidated condensed balance sheets at March 31, 2008 and December 31, 2007, (iii) the consolidated condensed statements of cash flows for the three months ended March 31, 2008 and 2007, and (iv) the consolidated condensed statement of shareholders’ equity for the three months ended March 31, 2008. The consolidated condensed balance sheet as of December 31, 2007 was derived from our 2007 audited financial statements, but does not include all disclosures required by U.S. GAAP. Note 3 – Stock-Based Compensation We have a stock option plan that authorizes us to issue incentive and non-qualified stock options to our directors, officers and key employees totaling up to 3.0 million shares of common stock. It is our policy to issue shares from authorized but not issued shares upon the exercise of stock options.At March 31, 2008, there were 0.6 million shares available for future grants under this plan.
